DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance

The cited references do not disclose determining, at a server, that a second operation has been performed on a dataset by a second client at a second instance of a workspace, the second operation corresponding to a second state of the dataset, determining, at the server, that the second operation corresponds to a global update of the dataset, and sending, by the server, an indication of the second operation to a first client to enable the first client to synchronize a first instance of the workspace with the global update of the dataset.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


The drawings filed 5/26/2020 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 
Non-Patent Literature
Li, Lewis W. F., et al., “A Trajectory-Preserving Synchronization Method for Collaborative Visualization”, IEEE Transactions on Visualization and Computer Graphics, Vol. 12, No. 5, Sep/Oct 2006, pp. 989-996.
Method for synchronization to support collaborative visualization of shared data among distributed users, (p. 989, Abstract); Motivation – allows for collaborative visualization and manipulation of datasets (p. 989, section “1 Introduction”); Distribution of state updates to remote sites (p. 989, section “2.1 Collaborative Applications”); Directed toward an object in motion dataset (p. 992, section “4.1 Client-Server Synchronization”); No discussion of a first instance of a workspace or the synchronization of a first instance of a workspace via a global update.  

Zhu, Zhenkai, et al., “Let’s ChronoSync:  Decentralized Dataset State Synchronization in Named Data Networking”, ICNP 2013, Goettingen, Germany, Oct. 7-10, 2013, 10 pages.
Distribution of dataset state changes in a cryptographic digest form to synchronize among a distributed group of users (1st page, Abstract); Client-Server environment based on Internet Relay Chat implementation (6th page, section “1) Performance under normal network conditions”); Multicast of a sync digest implementation (4th page, 1st full paragraph); No discussion of a first instance of a workspace or the synchronization of a first instance of a workspace via a global update.  No server determination operations.  


US Patent Application Publications
Boutros 	 				2021/0311595
Directed to operations of a unified collaborative workspace (para. 0007); document update synchronization (para. 0437); Synchronizations among clients (paras. 0440-0446); No discussion of a first instance of a workspace or the synchronization of a first instance of a workspace via a global update.  No server determination operations.



US Patents 
Reohr 					9,311,020
Global address updates propagated regarding the storage location of datasets (col. 17 lines 25-47, col. 19 lines 25-36); Synchronization of dataset address updates (col. 19 lines 37-47); No discussion of a first instance of a workspace or the synchronization of a first instance of a workspace via a global update.  No server determination operations.


Miller 					10,235,065
Directed to storage replication of datasets (Abstract, claims 3, 11 and 19); Sync of dataset to a storage subsystem (col. 16 lines 6-20); No discussion of a first instance of a workspace or the synchronization of a first instance of a workspace via a global update.  No server determination operations.


Reohr					9,317,223
Global address updates propagated regarding the storage location of datasets (col. 17 lines 17-37, col. 19 lines 15-26); Synchronization of dataset address updates (col. 19 lines 27-37); No discussion of a first instance of a workspace or the synchronization of a first instance of a workspace via a global update.  No server determination operations.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



October 22, 2021